Case 8:19-mj-02304-JSS Document 1 Filed 10/01/19 Page 1 of 7 PagelD 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT
for the

Middle District of Florida

 

 

 

United States of America ) ° A 3 s } J S S
Vv. ) 9g t , wy a ae
JUSTIN JAMES GOSETTO )  Case'No.
a/k/a Justin Gosetta
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of __ September 27, 2019 in the counties of. Pinellas in the
. Middle District of Florida , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 922(g)(1): Possession of a firearm and ammunition by a convicted felon;
21 U.S.C. §§ 841(a)(1), (b)(1)(D); Possession of less than 50 kilograms of marijuana with intent to manufacture
18 U.S.C. § 924(6)(1)(A) and distribute;

Possession of a firearm in furtherance of a drug trafficking crime

This criminal complaint is based on these facts:

See attached affidavit,

rif Continued on the attached sheet.

AWalayula_)

Complainant's signature

Ashley Kakareka, Special Agent, FBI
Printed name and title

Sworn to before me and signed in my presence.

 

Date: L2f1/ 19 Gag =a at 40

Judge's Signature /

 

i
City and state: Tampa, Florida “ULIE S. SNEED, U.S. Magistrate Judge
TOBEA TRUE Printed name and title
AND CORRECT COPY OF THE ORIGINAL

CLERK OF COUAT
UNITED STATES DISTRICT COURT

MIDDEE DI ICT OF FLOBIDA
BY: = :

DEPUTY CLERK
Case 8:19-mj-02304-JSS Document1 Filed 10/01/19 Page 2 of 7 PagelD 2

AFFIDAVIT IN SUPPORT OF COMPLAINT

I, Ashley Kakareka, being duly sworn, hereby depose and state the

following:
INTRODUCTION
1, Tam a Special Agent with the Federal Bureau of Investigation

(“FBI”) and, as such, am a “federal law enforcement officer” within the meaning
of Federal Rule of Criminal Procedure 41(a)(2)(C). Ihave been employed with
the FBI since 2015 and as a Special Agent since 2019. Iam currently assigned to
the FBI’s Joint Terrorism Task Force (“JTTF”) in Tampa, Florida. My duties
with the FBI include, but are not limited to, the investigation of alleged violations
of federal criminal statutes. My duties also include extensive document review
and analysis, interviews of witnesses and subjects, and the execution of federal
arrest warrants and search warrants. In my capacity as a Special Agent, I have
received training in searches and seizures, electronic and in-person surveillance,
and investigations involving international terrorism and other criminal matters.

2. This affidavit is submitted in support of a criminal complaint
charging Justin James GOSETTO (a/k/a “Justin Gosetta”) with:

a. Possession of a firearm and ammunition by a convicted felon, in

violation of 18 U.S.C. § 922(g\(1);
Case 8:19-mj-02304-JSS Document1 Filed 10/01/19 Page 3 of 7 PagelD 3

b. Possession of less than 50 kilograms of marijuana with intent to

manufacture and distribute, in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(D); and
C. Possession ofa firearm in furtherance of a drug trafficking crime, in
violation of 18 U.S.C, § 924(c)(1)(A).

3. The information contained in this affidavit is based in part on
information obtained from a review of investigative reports completed by law
enforcement, conversations with law enforcement officers, and a review of
government and business records, This affidavit does not set forth every fact
resulting from the investigation; rather, it sets forth facts sufficient to establish
probable cause to believe that the above offenses have been committed and that
GOSETTO committed them. Unless specifically indicated otherwise, all
conversations and statements described in this affidavit are related only in
substance and in part, and are not intended to be verbatim recitations. When a
date is listed, I mean that the event occurred “on or about” that date. When a
time period is listed, ! mean that the event occurred “in or around” that time
period.

PROBABLE CAUSE

 

4, GOSETTO’s criminal history includes the following felony

convictions:
Case 8:19-mj-02304-JSS Document 1 Filed 10/01/19 Page 4 of 7 PagelD 4

a. On or about December 13, 2012, in the Superior Court for the State
of California, Orange County, GOSETTO was convicted of i)
possession of a controlled substance, and ii) unlawful possession of a
controlled substance;! and

b, On or about December 10, 2013, in the United States District Court
for the Southern District of Ohio, GOSETTO was convicted of i)
making a false statement in connection with the acquisition of a
firearm, in violation of 18 U.S.C. § 922(a)(6), and li) possession of a
firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1).

5, On September 20, 2019, Judge Dee Anna Farnell of the Sixth
Judicial Circuit Court of Florida issued a search warrant for the residence located
at 5020 2nd Avenue North, in St. Petersburg, Florida, at which GOSETTO was
believed to be residing. The warrant authorized the seizure of evidence related to
violations of Florida state laws involving the unlawful cultivation, manufacture,
and possession of marijuana.

6. On September 27, 2019, members of the St. Petersburg Police
Department (“SPPD”) executed the search warrant. In the course of doing so,

SPPD officers saw GOSETTO outside of the fence that surrounded part of the

 

' The case information lists GOSETTO’s name as both “Justin James Gosetto” and
“Justin J Gosetta.” .
Case 8:19-mj-02304-JSS Document1 Filed 10/01/19 Page 5 of 7 PagelD 5

residence. Officers made contact with GOSETTO, announced that they were the
police, and advised him that he was being detained in connection with the
execution of the warrant. SPPD Detective Jeffrey Nichols then handcuffed
GOSETTO and patted him down for weapons. During the pat down, Detective
Nichols plainly felt what appeared to be a handgun in the front pocket of
GOSETTO’s shorts. GOSETTO then spontaneously said, “I grabbed a gun
when I came out. | I didn’t know what was going on.” Detective Nichols
thereafter removed a Glock model 36 .45 caliber pistol (serial number BAWL649)
from the pocket of GOSETTO’s shorts. The pistol’s magazine was loaded with
approximately six rounds of ammunition.

7. After GOSETTO had been secured, SPPD officers entered and
searched GOSETTO’s residence pursuant to the warrant. The residence is a
small one-bedroom home, with a living area, kitchen, and bathroom. There is a
small closet in the bedroom. Online records from the Pinellas County Property
Appraiser indicate that the residence contains approximately 604 square feet of
total living area. GOSETTO’s Florida driver’s license lists the address as his
residence.

8. Officers found a total of five marijuana plants during the search.

Two plants were located in the yard outside the residence, and three plants were

located inside the bedroom closet under fluorescent lights. Additionally, officers
Case 8:19-mj-02304-JSS Document 1 Filed 10/01/19 Page 6 of 7 PagelD 6

found at least three large mason jars containing marijuana and multiple small
mason jars containing marijuana, separated in a manner that is consistent with an
intent to distribute, in a cabinet in the kitchen area, Officers also located notes

' concerning the growth cycle of the marijuana. In total, approximately 85.1 grams
of marijuana were found in the large mason jars in-GOSETTO’s residence, in
addition to the five marijuana plants. The SPPD estimates that each marijuana
plant is capable of producing approximately one pound of marijuana.

9. Officers also found a Glock handgun case and a box containing
approximately 37 rounds of .45 caliber ammunition in a drawer in the bedroom,
adjacent to the closet where the indoor marijuana plants were located.

10. Special Agent Thomas Pietrowicz of the Bureau of Alcohol,
Tobacco, Firearms and Explosives has conducted a preliminary examination of
the Glock model 36 pistol and ammunition. Based upon information that the
FBI provided to him, as well as photographs of the pistol and ammunition,
Special Agent Pietrowicz has determined that the Glock model 36 pistol had been
manufactured in Austria by Glock and imported into the United States by Glock,
Inc., in Smyrna, Georgia. Special Agent Pietrowicz has also determined that the
37 rounds of .45 caliber ammunition found in the box in the bedroom bore the
head stamp “Winchester” and had been manufactured by Winchester in East

Alton, Ulinois. Therefore, the Glock 36 pistol and 37 rounds of ammunition had
Case 8:19-mj-02304-JSS Document 1 Filed 10/01/19 Page 7 of 7 PagelD 7

traveled in interstate or foreign commerce before GOSETTO possessed them on

September 27, 2019.

11. Based on the foregoing, there is probable cause to believe that
GOSETTO has committed violations of 18 U.S.C. §§ 922(g)(1) and 924(c)(1)(A),

as well as 21 U.S.C. §§ 841(a)(1) and (b)(1)(D). Accordingly, I request that the

Court issue a warrant for his arrest as to those offenses.

fata?

Ashley Kakareka, Special Agent
Federal Bureau of Investigation

Sworn to and subscribed before me
this_/ day of October 2019, in Tampa, Florida.

fom Ls face —

IE S. SNEED i CERTIFY THE FOREGOING TO BE A TAUE
ited States aise Judge AND CORRECT COPY OF THE ORIGINAL
CLERK OF COURT
UNITED STATES DISTRICT COURT
MIDDLE Dit @ICT OF FLORIDA

DS
BY Co al A Hee
